Title: To Benjamin Franklin from Francis Maseres, 17 June 1772
From: Maseres, Francis
To: Franklin, Benjamin



Sir,
Inner temple, June 17, 1772
I am much obliged to you for the favour of your letter and the remarks on my proposal, concerning which this is what I have to say.
In page 46, I think it unnecessary, and rather inconvenient, to limit the expence of these grants in the act of parliament itself. I hope it will be as small as possible, and mean that these grants should be printed with blanks in the manner you propose, and for that reason I inserted the form of the grant.

In page 48; I believe it would be best to keep the parish-book in the church, and suppose it will be kept there. But think it unnecissary to prescribe it positively, as it may happen in some parishes that they keep their registers in some other place made on purpose, and still more convenient than the church: so that this must be left to their discretion.
In page 51. I was inclined to make these annuities unalienable, as you propose, and as the Chelsea pensions to old soldiers are and for the reasons you assign. But some gentlemen of the house of commons who met at Sir George Saville’s house to consider this plan, were of a different opinion; particularly Mr. Burke and Mr. Dowdeswell, who alledged that it would be unjust to hinder a man from selling an annuity which he had fairly bought for it’s full price, and that it would be a strange thing that a man should go to jail for debt, as might be the case, when he was possessed of an annuity of his own purchasing, by the sale of which he might preserve his liberty. But they directed that the method of assigning it should be pretty formal, as you see, in order to hinder the poor men from selling their annuities for a trifle in fit of drunkenness or folly. And upon the whole I accede to this opinion. But whether I did or no, the directions to me were positive to make it in this manner.
In page 56. The reason of the forfeiture is to make people diligent in demanding and receiving their annuities, whereby the knowledge of them will be continually kept up in the parishes that pay the annuities, and it will be difficult for strangers to personate them and claim the annuities in their stead either during their (the annuitants) lives or after their deaths, which might perhaps happen now and then if an annuitant was permitted to claim the arrears of his annuity after a neglect of demanding it for eight or ten years.
In page 59. The power of Attorney here mentioned certainly does hazard in the hands of one person the whole stock of the parish. But this is not of necessity. The managers of the parish-fund may, if they please, give their power of attorney to ten persons jointly, if they think proper. ’Tis not therefore the law, but their own choice, that will ever hazard it in the hands of one: and if they chuse to do so, we may suppose that he will be some person worthy of that trust. In general, I suppose, the person so impowered will be some Stock broker, or brokers in partnership with each other, or some banker or bankers, all of whom are every day trusted with more money than any parish will ever probably be possessed of in consequence of these contributions. In truth the main difficulty of the Scheme lies here in getting proper people to manage the fund, which will require a constant open account consisting of many and small articles, and frequent purchases of Stock in the bank annuities with the small sums contributed by the purchasers of life-annuities, and a sale of some of the parish-stock in those annuities four times a year, to make the quarterly payments to the annuitants. However I hope this difficulty will be found to be not insuportable. And the poor men who shall buy these annuities will in all events be sure of receiving them, because of the collateral security given them upon the poor rates of the parishes. Thus much for this proposal. As to the Dutch scheme, I think it obviously useful. Indeed it seems to be no more than what we see often in England by the name of Alms-houses; but perhaps it is more Judiciously executed. However, in general the poor of England are observed to hate confinement, though they have ever so good food and lodging. They like rather to live at large amongst their children and relations and friends. And certainly those charitable institutions best deserve the name of charitable, which gratify the objects of them in the manner they best like. Therefore I approve most those proposals which leave the poor at liberty to live where they please, and assist them by small donations of a shilling or eighteen pence a week, or so much for each Child in their family. I remain your most Obedient and humble servant,
Francis Maseres.


P.S. I desire your acceptance of the copy I herewith send you of a draught of an act of parliament for settling the Laws of Quebec. It has cost me a good deal of time and pains, and has been prepared merely of my own accord, without directions from any body to do so, in order to expedite the Settlement of that province, concerning which the king’s advocate, attorney, and Sollicitor-general, who were ordered this time last year by the king in council to prepare a plan of laws criminal and civil for the use of that province, have not yet made their report. I have no reason to flatter myself that this draught of mine will be brought into parliament nor do I know any thing to the contrary of it. But every thing relating to that province seems to be in suspense: and nobody knows what to expect. I have read with pleasure your letter in the London packet signed A New-England man. I wish you would publish it in the London Evening, or St. James’s Chronicle or the public advertiser.
2d P.S. Upon looking over your letter again, I perceive you dwell very much upon the Dutch scheme, as what you would gladly see introduced here. I will therefore say a word or two more about it. It is perfectly consistent with my proposal, and therefore excites no Jealousy in me from an attachment to my own scheme. But it would require a large sum of money, perhaps £10,000, to build such a county hospital as you describe. And how is this to be raised? would you wait till the contributions of the purchasers of a provision in this house should be sufficient to build it? this would be waiting for ever, I believe: and no one would contribute till the house was built, and compleatly fitted for the reception of its intended inhabitants. But if the house is once built, whether by charitable donations, or public money levied upon the county, I think it would be a very useful institution to permit poor people to purchase a right of living in it, and being supported by the revenue of it: and in this case their contribution-money should be laid out in the public fund (as well as in my scheme) in order to produce the revenue whereby they should be supported in this house, and the house itself kept in repair. However upon the whole I think my annuity-scheme more practicable and better suited to the lower sort of people, who are most likely to come upon the parish. But I think the principle upon which both are founded, namely, that of affording industrious people an opportunity of laying out the money they can save in their youth in the purchase of a provision for their old age, may be applied in many other instances; and I should be glad to see it so applied. For example, each of the trading, or handicraft companies in London such as the Skinners, the dyers, the goldsmiths, and so on, (they being, as I take it, corporations) might receive the money of their own separate members in the same manner as the parishes do that of their inhabitants by my scheme, and might grant them equivalent annuities for their lives, not limited to £20 a year, but reaching as far as £100 a year, which would be an encouragement to industry and frugality in a set of men a degree higher than those that are the objects of my proposal. The London clergy, who are likewise, I believe, a corporation, might do the same by their members to the same amount of £100, or perhaps £200 a year, and might provide for their widows in this manner. And all other numerous bodies corporate and politic might do the same.
Further, as to clergymen’s widows, it has occurred to me that it would be no ways unreasonable nor inconvenient to provide for them by giving them dower of their husbands livings at the rate of one half of the common law Dower, or one sixth part of the husband’s living. This to take place only in livings of a certain value, as for instance, £120 a year, or more. The wife to have dower only of one living, though the husband died possessed of two or more. Only two dowers to be allowed at a time upon one living; as thus. Suppose a man A has a living of £300 a year, and dies leaving a widow. She should have a dower out of this living of one sixth of £300, that is, of £50, a year. Afterwards the living is given to B, who dies leaving a widow. She shall have a dower of one sixth of £250 a year or of £41, 13s. 4d. The living is then given to C, who dies leaving a widow, and then to D, who dies leaving a widow, the widows of A and B being still alive. These widows of C and D should have no dower. And no living should ever be reduced by dowers to less than £100 a year. I see no objection to this scheme. The marriages of the clergy are in my opinion greatly beneficial to the public. They in general have many children, and healthy and handsome ones, and educate them better than gentlemen or tradesmen of the same yearly incomes. Why should they not then be encouraged as well as permitted by the State to marry, by making a very moderate provision for the widows out of the public stipends allowed to their husbands, (for in that light only I consider the tythes) in such livings as can bear such a defalcation, and with the precautions abovementioned not to load them with too many dowers at a time. Yours once more,
F: Maseres.

 
Addressed: To Dr. Benjamin Franklyn / in Craven Street in the Strand / London.
